Title: Thomas Jefferson to Benjamin Jones, 6 June 1815
From: Jefferson, Thomas
To: Jones, Benjamin


          Dear Sir  Monticello June 6. 15.
          The iron announced in yours of Mar. 25. came safely to hand and I have this day, by the mail to Richmond, desired my correspondents Messrs Gibson and Jefferson to remit to you 142. D  76 C the amount of the bill which therefore you may count on some few days after  your reciept of this.Accept the assurance of my esteem & respect
          Th: Jefferson
         